Citation Nr: 1433459	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972 with service in the Republic of Vietnam from December 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claims for entitlement to service connection for PTSD, a left eye injury, and hypertrophy of prostate.  Although the Veteran filed a notice of disagreement (NOD) regarding the denial of service connection for hypertrophy of prostate, he did not file a substantive appeal on this issue to the Board following the issuance of the February 2010 Statement of the Case (SOC); thus, this issue is not on appeal before the Board.  See 38 C.F.R. § 20.200 (2013). 

The Veteran's records are contained in Virtual VA and the Veterans Benefits Management System (VBMS).

The Board notes that a substantive appeal (VA Form 9) regarding the issue of entitlement to service connection for a left eye injury was received at the RO over 60 days after the issuance of a statement of the case; however, the Board finds that the filing of a timely substantive appeal was waived when the RO certified the appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).


FINDINGS OF FACT

1.  Service connection for PTSD was granted in a November 2011 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for PTSD.

2.  Through written communication received in November 2011, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a left eye injury.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for PTSD because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013). 

2.  The criteria for the Veteran's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to service connection for hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed NOD in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Veteran's claim for service connection for PTSD was granted in a rating decision issued by the RO in November 2011.  The Veteran did not perfect an appeal with regard to the evaluation assigned for PTSD.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for PTSD because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In September 2008, the RO issued a rating decision which, in pertinent part, denied service connection for a left eye injury.  The Veteran submitted a substantive appeal including the issue of entitlement to service connection for the left eye injury in March 2011.  According to a November 2011 statement, the Veteran indicated that he was withdrawing the issue of service connection for a left eye injury.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration 

The Board does not have jurisdiction to review the claims.  They are, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is moot, and the issue is dismissed for lack of jurisdiction.

The appeal as to the issue of entitlement to service connection for a left eye injury is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


